ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_07_EN.txt. 72

DISSENTING OPINION OF JUDGE STASSINOPOULOS
[Translation]

Very much to my regret, I am unable to concur in the Judgment. I
therefore avail myself of the right conferred upon me by Article 57 of the
Statute of the Court to indicate the reasons for my dissent.

1. The Court has been unwilling to adopt a position as to whether the
1928 General Act has continued in force. It could however, in my view,
have done so, since the Applicant has a legitimate interest in learning what
the Court considers to be the status of this convention, which was the main
basis of jurisdiction relied upon. Moreover, as the Judgment observes:

“itis evident that any pronouncement of the Court as to the status
of the 1928 Act, whether it were found to be a convention in force or to
be no longer in force, may have implications in the relations between
States other than Greece and Turkey” (para. 39).

In an organized international society, therefore, the settlement of this
question, after the three cases already submitted to the Court (Nuclear
Tests and Trial of Pakistani Prisoners of War), would present a more
general interest. The fact that the Judgment leaves on one side the question
whether the Act remains in force gives rise, on the other hand, to some
difficult situations. If the General Act were not in force, the Greek reser-
vation would be without effect and there would therefore be no point in
dealing with its substance. Then again, the Court has based parts of its
reasoning on a treaty whose contents it has refrained from examining. For
example, paragraph 43 of the Judgment says that Turkey’s statement about
the reservation “must be considered as constituting an ‘enforcement’ of the
reservation within the meaning of, and in conformity with, Article 39, para-
graph 3, of the Act” (emphasis added).

2. In the event the Court had examined the question of the validity of
the General Act, I would have favoured an affirmative conclusion, above
all for the following reasons:

3. The parties to the Act have not evinced the will to cease to be parties
to it. Quite apart from the formal steps known to classic international law,
such as denunciation, one may also consider it possible to deduce the
termination of a treaty if that may be clearly and unequivocally inferred
from the parties’ subsequent conduct. But where it is a question of a treaty
not being used, not only does customary international law refuse to admit
this as a cause of extinction but the Vienna Conference on the Law of
Treaties deliberately avoided mentioning desuetude in the 1969 Conven-
tion as a cause of extinction of States’ international obligations.

73
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 73

The existence and validity of the General Act cannot be denied on
grounds of oblivion, for it is impossible to contemplate that the host of
treaties binding States could lose their force just because they have not
been invoked or put to use.

Since the Nuclear Tests cases, so much publicity has been given to the
existence of the General Act that it is inconceivable that Turkey could have
forgotten to take any action needed to manifest its desire to be bound by
that instrument no longer. Since the 1973 dispute wherein Australia and
New Zealand were opposed to France, two States, France and the United
Kingdom, have taken care to denounce the Act so that it no longer binds
them.

Further publicity was given to the General Act by the Trial of Pakistani
Prisoners of War case, inasmuch as the Court was requested to say to what
extent the Act bound India through considerations of State succession.

That being so, Turkey was not unaware of the existence of the Act when
Greece instituted the present proceedings. The fact, which Turkey has
raised, that it was not alluded to at a certain stage of the talks does not in
any way affect the standing of the Act as a conventional instrument
providing a direct path of access to the Court. To justify a claim that the
Act has ceased to be in force it would be necessary for some radical
Situation touching its object and mechanism to have arisen. But no such
situation capable of casting doubt on the validity of the General Act has
come into being.

4. One of the arguments put forward in the Turkish letter of 1976 is that
the General Act allegedly failed to survive the League of Nations. Yet right
from the time when the Act was drafted it was clearly stated that, unlike the
Geneva draft protocol of 1924, it was to have no institutional or structural
connection with the League of Nations—chiefly because the intention was
to have the General Act function in parallel with the League, attract States
not members thereof, and offer alternative machinery to the Geneva
organization with its highly politicized atmosphere. The 1928 records of
the League Council bear witness that governments, and in particular the
British Government, were anxious to dissociate the General Act from the
League of Nations. It may likewise be pointed out that the arbitration
procedure provided for in the General Act was bound up with the 1907
Hague Convention, and not the machinery of the League.

As for the procedure for judicial settlement instituted by Articles 17 ff.
of the Act, that is independent, and the reference to the Permanent Court
of International Justice is now governed by Article 37 of the Statute of the
International Court of Justice, whereby those provisions continue to be
applicable within the framework of the transfer of jurisdiction to the
latter.

The provisions relating to the depositary functions of the League Secre-
tariat are to be taken as applying to the Secretariat of the United Nations

74
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 74

by virtue of resolution A/24 (1), adopted by the General Assembly of the
latter Organization in 1946. Since then the Secretary-General of the United
Nations has exercised those functions.

The General Act provides for the accession of third States to be acquired
via a communication to be sent them by the Council of the League. The
documents produced by Greece demonstrate that the role of the League of
Nations in this connection has its historical explanation in the fact that
certain governments wished to make sure that parties to the General Act
possessed all the attributes of sovereignty as understood at the time.

In any case, this consideration has no effect on relations between Greece
and Turkey within the framework of the General Act, because both
acceded to it as member States of the League of Nations.

5. I shall now consider the questions which arise concerning the Greek
reservation to the General Act.

INVOCATION OF THE RESERVATION

Having regard to the procedures followed in the present case, are the
conditions for the invocation of reservations by reciprocity fulfilled?

Article 39, paragraph 3, of the General Act, which concerns the condi-
tions for activating the reciprocity of reservations, is worded as follows: “If
one of the parties to a dispute {parties en litige] has made a reservation, the
other parties may enforce the same reservation in regard to that party.”
The use of the words “one of the parties fo a dispute” instead of just “one of
the parties”, and of the verb “may”, implies that this provision must be
interpreted as excluding the supposition that reciprocity comes into play
automatically: its implementation is clearly made dependent on the will of
the other party to the litige. The party in question—meaning a party
participating in the proceedings '—must, to enforce that reciprocity,
express its will before the Court in a formal manner, and in particular in
the way laid down in Article 67 of the Rules of Court with respect to
preliminary objections.

In the present instance, the Turkish letters of 1976 and 1978 do not
constitute a preliminary objection raised in accordance with the formali-
tics laid down in Article 67 of the Rules of Court; those formalities should
however be observed, considering that the objection is one so crucial to the
interests of the Applicant.

The point is that reciprocity is a mechanism which may operate to the
detriment of the State which has made the reservation; it should therefore
be subject to at least a minimum of safeguards for that State, to ensure that
it cannot be triggered at just any time, without formality. It should not, in

' The Nouveau petit Larousse illustré, 400th edition, defines litige as “contestation en

justice”, i.e., a dispute before a court. Hence parties en litige means “parties present before
a court”.

75
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 75

my view, be accepted that reciprocity may take effect unless a State
participating in the proceedings raises an objection in accordance with the
procedures and within the time-limits laid down. The benefit of reciprocity
should thus be refused to a State which is not present in the proceed-
ings.

I well understand the way in which the Court applies certain rules of
procedure customary in municipal courts, concerning the procedural situ-
ation of parties which fail to appear. I have a deep respect for that system,
especially when it is a matter of seeking the truth on the question of the
Court’s jurisdiction. But since it is here more precisely a matter of permit-
ting a State to enjoy the benefit of reciprocity, it would in my opinion be
only proper that this special and concrete right, one likely to harm the
interests of the Applicant, should not be regarded as available to a State
which not only is absent from the proceedings but has all along declared
that it is not, and does not wish to be in any way, a party to the case, when
Article 39, paragraph 3, of the General Act refers specifically to the parties
“en litige”.

6. Furthermore, the reservation in question was in my view eliminated,
so far as the present case is concerned, by the Brussels Joint Communiqué
of 31 May 1975.

I shall be going into the legal nature of that instrument below. For the
moment I must simply state that, even if the majority of the Court deny it
the character of an international treaty (which is in my view its real
character), this communiqué is still an international agreement, created by
the merging of wills of two Prime Ministers who decided to submit, be it in
principle, the present dispute to the Court. But the least effect of a legal
kind which this communiqué must be admitted to have is that Turkey has
renounced its right to enforce the reservation; one cannot, even in prin-
ciple, give consent to the submission of this case to the Court and at the
same time retain the right to invoke a reservation which (in Turkey’s view)
excludes that very case from the Court’s jurisdiction. To hold otherwise
would be to permit a flagrant self-contradiction, one inadmissible in
international relations.

For these reasons, I believe that the way Turkey set about bringing the
reciprocity of the reservation into play was irregular and that, as its
reliance on that reservation was inoperative, it would be superfluous in
consequence to examine its contentions regarding the sense of the reser-
vation.

INTERPRETATION OF THE RESERVATION
7. I now come to the question of the interpretation of the reservation.
The basic elements of this interpretation were put forward in the Memorial

and oral arguments of 1978, and not necessarily in the hectic atmosphere of
the crisis which occurred in the summer of 1976, when the Applicant’s

76
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 76

main attention was devoted to the factors tending to justify the indication
of measures of protection.

8. By way of immediate clarification of the history of the reservation
formulated by Greece when it acceded to the General Act in 1931, it should
be recalled that two years previously, in 1929, Greece acceded, subject to a
reservation, to the optional clause for compulsory Jurisdiction of the
Court, under Article 36, paragraph 2; of the Statute.

This 1929 reservation removed from the jurisdiction of the Court two
categories of disputes:

“{a) disputes relating to the territorial status of Greece, including
disputes relating to its rights of sovereignty over its ports and
lines of communication;

(b) disputes relating directly or indirectly to the application of trea-
ties or conventions accepted by Greece and providing for an-
other procedure.”

This 1929 reservation was formulated following a suggestion by Profes-
sor N. Politis, made with a view to protecting Greece against claims by
Bulgaria over Thrace and in relation to Bulgarian-speaking minorities. In
these circumstances, Greece formulated an independent reservation con-
cerning its territorial status, and included in that reservation rights of
sovereignty over its ports and lines of communication.

Greece thus sought to exclude from the jurisdiction of the Court al!
disputes relating to its territorial status, being fully aware that Article 36,
paragraph 2, of the Statute relates to legal disputes involving the State
accepting the compulsory jurisdiction of the Court.

9. The form of words used in the reservation inserted in the 1931
instrument of accession by Greece to the General Act is entirely differ-
ent.

This reservation, which was formulated pursuant to Article 39, para-
graph 1, of the General Act, was made up of two parts, namely:

(a) by part (a), which relates to the time element, those disputes are
excluded which result from facts prior to the accession—a category
corresponding to subparagraph (a) of paragraph 2 of Article 39 of the
General Act;

(b) by part (b}, Greece’s intention was to exclude from the jurisdiction of
the Court

“disputes concerning questions which by international law are solely

within the domestic jurisdiction of States, and in particular disputes

relating to the territorial status of Greece, including disputes relating

to its rights of sovereignty over its ports and lines of communica-
tion”.

10. What is the meaning of reservation (b)? More particularly, does it

exclude from the Court’s jurisdiction the present dispute, which concerns

77
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 77

the delimitation of the continental shelf of the Aegean Sea? The answer to
this question must be a clear negative, for the reasons given below.

The Literal Meaning of the Reservation

11. As is clearly apparent even on an initial reading of the text of the
reservation, it excludes from the Court’s jurisdiction one single category of
disputes, namely those which by international law are solely within the
domestic jurisdiction of the States. The reservation singles out for par-
ticular mention, from within this whole category, disputes relating to the
territorial status of Greece which at the same time belong to the group of
“disputes concerning questions which by international law are solely
within the domestic jurisdiction of States”.

Thus the reservation did not exclude two categories of dispute. That
would be the case if its text had been drawn up as follows:

(a) disputes concerning questions which by international law are solely
within the domestic jurisdiction of States, and
(b) disputes relating to territorial status.

But the text mentions only one category, that is to say disputes concerning
questions which by international law are solely within the domestic juris-
diction of States, and, among these, the reservation mentions “in particular
[notamment]” disputes relating to territorial status.

The drafting is such as to leave no doubt as to the meaning of the
reservation. The French word “notamment” ! signifies, according to all
literary sources, that it is thought necessary to mention more particularly a
special element of a concept already mentioned. The “genus” as.a whole
had been mentioned, and a part or parcel of that whole is mentioned more
particularly. It is as if the text of the reservation read: “I exclude disputes
which by international law are solely within the domestic jurisdiction, but I
think it necessary to mention, within this category taken as a whole,
‘disputes relating to territorial status’.”

12. The Greek word, which is used in the Greek text, is the word
elduc@repov. In Greek, eiôuxcrepor signifies “more particularly”, and it is

a comparative adverb, derived from the word <idos :

eidos = species

cidixds = special (adjective)

cldixkarepos = more special (comparative adjective)

cidixdds = specially (adverb)

eiSucestepov = more specially or more particularly (comparative ad-
verb).

1 Notamment and et notamment have exactly the same meaning, the conjunction et
having no other significance than linking the genus to the species.

78
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 78

Thus, as I have observed, the group comprising “disputes relating to
territorial status”, excluded by reservation (b), is not the totality of all
disputes relating to territorial status, but only a part of that totality,
namely “the disputes relating to territorial status which by international
law are solely within the domestic jurisdiction of States”. If what is in
question is a dispute which relates to territorial status, but which is not by
international law solely within the domestic jurisdiction of States, such
dispute is not excluded from the jurisdiction of the Court, and that is
exactly the case of the continental shelf, the status of which is not a
question which by international law is solely within the domestic jurisdic-
tion of States, but is a question governed by international law.

Thus the dispute relating to the delimitation of the Aegean Sea conti-
nental shelf, being a dispute which by international law is not solely within
the domestic jurisdiction of Greece, is not excluded by virtue of reservation
(b) from the jurisdiction of the Court.

Greece Did not Intend to Exclude Disputes concerning the
Continental Shelf

13. Greece, when formulating reservation (b), did not intend to exclude
the dispute concerning the delimitation of the Aegean Sea continental
shelf. The real intention of Greece in this particular case is made suffi-
ciently clear by the letter from Mr. Politis, who suggested the wording of
the reservation, in order to exclude from the jurisdiction of the Court
disputes which might arise out of Bulgaria’s claims to transit across the
territory of Thrace, which went beyond the treaty provisions.

This intention of Greece to protect itself against Bulgarian demands,
both territorial and non-territorial, was amply justified, since Bulgaria had
clearly indicated that it sought to upset the territorial and political arran-
gements crystallized in the peace treaties. From Greece’s point of view,
there was thus a danger that it might find these demands, of a political
nature, covered by the procedures of the General Act, since that Act
included, in addition to judicial procedures designed for legal disputes,
procedures for conciliation and arbitration capable of leading to settle-
ments ex aequo et bono for questions of a political nature, like those raised
by the claims of Bulgaria. Greece therefore had to take precautions against
any challenging of its territorial status as laid down in the treaties. But the
Athens Government (in order to contribute towards the atmosphere of
appeasement prevailing at the time and to the generalized application, as
far as possible, of the peaceful settlement of disputes) did not think fit to
make a reservation of all disputes concerning territorial status; it merely
reserved those disputes which by international law are solely within
domestic jurisdiction. This narrower category included disputes which
might arise out of Bulgaria’s demands, which were revisionist in nature in
relation to the treaties in force.

79
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 79

That being so, questions relating to the territorial status of Greece, as
defined by the treaties, do not fall within the reservation made to the
General Act. What do fall within that reservation are political demands
tending to overturn existing commitments.

The Concept of “Territorial Status” Does not Include the Status of the
Continental Shelf, Still Less the Delimitation of the Continental Shelf

14. The concept of territorial status does not include the status of the
continental shelf. The continental shelf lies below the high seas, which are
free; and the specific sovereign rights of the coastal State (the right to
explore and exploit the seabed and the subsoil thereof) are of an economic
character and, in any case, are not such as to situate the continental shelf in
the territory of the State. Third States are not forbidden to engage in
activities other than the exploration and exploitation of the continental
shelf: they can even use it for military purposes! If, therefore, any third
State whatever can deploy weapons and use the bed of the high seas for
military purposes, how can one speak of “territory” or of “territorial
extension” of the coastal State?

The “status” of the continental shelf could not therefore be considered
as falling within the concept of the “territorial status of the State”.

Distinction Between “Status” and “Delimitation”

15. In any case, the dispute submitted to the Court by the Greek
Government’s Application does not concern the “territorial status” of
Greece, but the delimitation of the continental shelf. Even if the status of
the continental shelf were considered to be included in “territorial status”
(which I do not concede), the Greek Application still concerns not the
status but the delimitation of the continental shelf. Status is one thing,
delimitation another. Status is the legal situation, the legal condition, the
whole set of rules defining a legal situation, whereas delimitation merely
concerns the correct application of those rules of international law in order
to draw the boundaries of the continental shelf.

Therefore this question of delimitation cannot in any way be regarded
as included in something which is quite a different question, that of the
determination of the legal status of the continental shelf.

The Reservation Must Be Interpreted Restrictively
16. A final argument of a general nature should be added in favour of

this interpretation. It is an argument derived from the principle, which may
indirectly be deduced from the case-law of this Court, that reservations

80
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 80

must be interpreted strictly, and not read broadly. Such a restrictive
interpretation is required:

(a) because reservations are exceptions to a general rule, and all excep-
tions, restrictions and limitations of a rule are, as a general principle of
law, always interpreted restrictively;

(b) because every reservation constitutes an exception to the general rule
of peaceful settlement of disputes adopted by the General Act, and a
broad and extensive interpretation of the reservation would operate to
the detriment of the general rule of peaceful settlement of disputes.

The Reservation Has Ceased to Operate Since the Brussels
Communiqué

17. Finally, and in any event, the Greek reservation has been neutra-
lized by the Joint Communiqué of Brussels of 31 May 1975, as I have
already indicated above.

Ï shall have more to say as to the character of this Communiqué, which
constitutes an international agreement giving rise to international rights
and obligations. I must at once, however, express my view that from
31 May 1975 onwards, that is from the date of the agreement enshrined in
the Joint Communiqué of the two Prime Ministers, the Greek reservation
of 1931 has ceased to operate; its interpretation, therefore, has become a
moot issue. As I have already stated, it is not legally possible for the
Turkish Government to rely before this Court on a reservation which, with
the express and deliberate consent of Turkey, has been eliminated so far as
the present case is concerned since 31 May 1975.

18. In these circumstances I have the greatest difficulty in following the
Court’s reasoning in the interpretation which it gives to the Greek reser-
vation. It sets aside the clear grammatical meaning of the French text.
Subsequently, in support of its view that the words “et, notamment,” do not
designate a species within a broader category, the Court picks out a
sentence from the Greek text of the exposé des motifs of the bill submitted
to the Greek Parliament and then immediately refers to the French text,
without taking into account the Greek text of the actual law approving the
accession, a text which must be taken into consideration in the very first
place and includes the word cidixotepov; this quite unequivocally
means “more specially” in all cases, even if it is placed between two
commas.

19. Moreover, in the Greek reservation “territorial status” does not
appear merely as an example of a question relating to domestic jurisdiction
but implies the firm intention of Greece to exclude from the procedures of
the General Act anything which might tend to a revision of its territorial
status.

Furthermore, so far as the historical realities of the Balkan peninsula are

81
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 81

concerned, the circumstances in which Greece acceded to Article 36,
paragraph 2, of the Statute were not the same as those which induced it to
accede to the General Act. As the Agent of Greece pointed out, the
political barometer of the region used to change far too rapidly for it to be
possible to say that the position in 1931 was the same as in 1929.

20. The argument that Greece renewed its 1929 reservation in 1934 and
1939 without amending it proves absolutely nothing compared with the
reasons which caused it to formulate the reservation to the General Act
and the clear text of that reservation.

21. Lastly, to conclude consideration of the questions raised with regard
to this reservation, I must point out that the concept “territorial and
political unity of Greece” relied upon in the Application means that the
mainland and insular portions of Greece may in no way be treated differ-
ently.

DOES THE COMMUNIQUE OF 31 May 1975 CoNFER JURISDICTION
ON THE COURT TO ENTERTAIN THE PRESENT DISPUTE?

22. The Joint Communiqué issued in Brussels on 31 May 1975, far from
being a mere “press release”, as Turkey claimed in its letter of 10 October
1978, constitutes an oral international agreement (recorded in writing)
reached between the Heads of the two Governments at the summit meeting
which took place in Brussels.

In this Communiqué the two Prime Ministers declare very clearly that
they “decided” that the problems of the continental shelf “should be
resolved by the International Court of Justice”.

First of all, the expression “decided” means that a decision had already
been arrived at by the merging of the two wills, and not merely an intention
to reach an agreement in the future. The expression is therefore a full and
complete declaration of intention, which gives rise to international obli-
gations and which is not, moreover, made subject to any condition.

The verb “doivent [in the present tense] être résolus” means that the
jurisdiction of the Court recognized by this Communiqué is considered by
the two parties to exist from the moment at which the Communiqué was
published, and not from some point in the future. The two parties did not
say that the disputes “devront [will have to]” or “devraient [ought to] être
résolus par la Cour”; they said “doivent étre résolus par la Cour”. This is an
affirmation demonstrative of a decision already taken, and a jurisdiction
already conferred. How could the words “ont décidé [decided, or have
decided}” and “doivent [should, or are to be]” be distorted to mean that the
decision has not yet been taken and that the disputes should not yet be
submitted to the Court, or that all this is merely a prospect to be realized in
the future?

This efficacy of the Joint Communiqué is not affected by the fact that
Turkey has shown reluctance to conform to the agreement concluded in
Brussels, admitting, nevertheless, that the submission of the present

82
AEGEAN SEA (DISS. OP. STASSINOPOULOS) | 82

dispute to the Court had been decided “in principle” and that all that
remained was for the “terms” for the submission to be determined through
negotiations.

An oral agreement can give rise to international commitments; the
Court has already had occasion to confirm the lack of strict formal re-
quirements for international commitments and the consistency of oral
agreements with international law. .

23. Turkey itself was fully aware of the significance of the agreement
concluded between the two Prime Ministers in Brussels. The Turkish
Prime Minister, Mr. Suleiman Demirel, in his letter addressed to the Greek
Prime Minister, Mr. C. Karamanlis (annexed to the Turkish letter of 10
October 1978), stresses that “Turkey is willing and determined to adhere to
the Brussels Agreement to the letter”. The agreement in question was
another one, concerning Cyprus, but from “the letter” of this statement
one may infer (a) that Turkey considers such decisions to be international
agreements, and (b) that it considers itself bound by them and reaffirms its
will to remain faithful to the implementation of what was decided—faithful
implementation “to the letter”. What is, then, “the letter” of the decision
taken in Brussels on 31 May 1975? It is to be found in the text of the
Communiqué: “They decided that those problems should be resolved
peacefully by means of negotiations and as regards the continental shelf of
the Aegean Sea by the International Court at The Hague.”

I conclude that the Joint Communiqué is fully valid as a source of
jurisdiction of the Court in pursuance of Article 36, paragraph 1, of its
Statute.

FINAL OBSERVATION

24. If any doubt were felt as to the jurisdiction of the Court, I venture to
submit that, in the event of such a doubt, the decision should be taken in
favour of jurisdiction.

In all fields of law there are general principles designed to facilitate the
work of the judge, who is often reluctant to choose between two solutions
which seem to him to be equally plausible. These principles then come into
play to help the judge to settle difficult and thorny problems to which he
sometimes cannot find a solution. Without these general principles, many
laws and many institutions, in their totality, would lose a large part of their
value. But, thanks to these principles, “le juge peut maîtriser la loi”, in the
words of the French writers, and a court may thus convert texts which are
often modest and spiritless into ideas capable of moulding and stimulating
the life of a society.

This role played by general principles is much more important in those
fields of law which are characterized by the absence of a stable and rigid
system of rules, as is the case with international law.

Thus, in constitutional law, unlike civil law, there being no “code” of

83
AEGEAN SEA (DISS. OP. STASSINOPOULOS) 83

rules, the original source of general principles is to be found in the idea of
freedom and democracy and, beyond that, in the Universal Declaration of
Human Rights. In dubio, pro libertate, as the saying goes: in the event of
doubt, the most liberal solution, that which is most conducive to demo-
cratic freedom, must be chosen.

In international] law, and particularly in the field of international justice,
the source of general principles must be sought in the dominant ideas
which have led to the establishment of the major international bodies for
the purpose of securing peace and the peaceful settlement of international
disputes. In case of doubt, an international court must, in my opinion,
incline towards the broader scope of its jurisdiction, and the effectiveness
of its mission. After two world wars, a supreme appeal was addressed to the
civilized nations, calling upon them to conform to higher rules with a view
to securing the peaceful settlement of their differences. The broader those
rules, the more effective this universal appeal would be.

I therefore venture to put forward the idea that the Court would take a
step of historical importance if, in the case of doubt as to its jurisdiction (in
this case, with regard to the meaning of the Greek reservation), it allowed
itself to be guided by this basic principle of the universality of its juris-
diction, which contributes to the maintenance of peace.

(Signed) Michel STASSINOPOULOS.

84
